                          United States District Court
                        Western District of North Carolina
                               Statesville Division

 TRESSIN EUGENE YOUNG,                )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:18-cv-00183-MR
                                      )
                 vs.                  )
                                      )
 ERIK A. HOOKS,                       )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 4, 2020 Order.

                                               August 4, 2020




         Case 5:18-cv-00183-MR Document 7 Filed 08/04/20 Page 1 of 1
